DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 06/23/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated in the signed copy of the IDS, the non-patent literature foreign office actions were not considered because no translation or statement of explanation for the relevant portion was provided.
The information disclosure statement filed 11/24/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated in the signed IDS copy, the NPL notice of allowance was not considered because no copy of the notice of allowance for the listed application was provided. It is noted that applicant filed another IDS on 12/08/2020 with a different application number that matches the application number on the document filed on 11/24/2020. Therefore the notice of allowance was considered (note that in this office action a list of cited publications with an X, Y, or A designation was provided whereas this was not in the NPL office actions filed in the 6/23/2020 IDS). For clarity of the record the IDS filed 12/08/2020 was signed with the correct document number and the 

Claim Interpretation
The term “shifting drive” in claim 1 has been interpreted as a drive that performs a shifting action. There are no special structural details provided to the term “shifting drive” beyond what has been disclosed by the instant specification and drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 recites “the second exhaust port openings” in line 4. There is no antecedent basis for this limitation. It is unclear whether the claim seeks to introduce and claim a plurality of second exhaust port openings or if the claim mean to refer to the first exhaust port openings. It is noted that a claim of a plurality of openings first may be a duplicate of claim 12. Applicant may wish to cancel claim 10. For purpose of 
Claims 15 recites “the first exhaust port openings” in line 2. There is no antecedent basis for this limitation. It is unclear whether the claim seeks to introduce and claim a plurality of first exhaust port openings or if the claim mean to refer to the first exhaust port openings. It is noted that a claim of a plurality of openings first may be a duplicate of claim 16. Applicant may wish to cancel claim 15. For purpose of examination on the merits, the claim will be interpreted as claiming a plurality of first exhaust ports.
Claims 20 and 22 refer to “the opening of the first exhaust port”. There is no antecedent basis for this limitation. Additionally the claims depend from claims that establish a plurality of openings. Applicant may wish to amend to claim spaced away from the plurality of openings or an opening of the plurality of openings. The claim will be examined as inclusive of either interpretation for the purpose of examination on the merits.
Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-14, 16-19, 21, 23-28, 30-39 are allowed.
Claims 10, 15, 20, 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination fails to teach or render obvious all the limitations of the instant claim 1 including the interior and exterior cups, the first .
The prior art alone or in combination fails to teach or render obvious all the limitations of instant claim 26 including the exhaust port in a direction opposite to the direction of airflow caused by the rotation of the substrate holder.
The remaining claims are included for their dependency from claims 1 or 26 above.
Response to Arguments
Applicant's arguments filed 9/16/2020, hereinafter reply, have been fully considered and are persuasive. The action is a rejection due to the 112 rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/           Examiner, Art Unit 1716  
                                                                                                                                                                                           /KEATH T CHEN/Primary Examiner, Art Unit 1716